Citation Nr: 1630534	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  14-24 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of testicular trauma.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a depressive disorder.

3. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a stomach disorder, to include irritable bowel syndrome and gastroesophageal reflux disease.

4. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

5. Entitlement to service connection for arthralgia.

6. Entitlement to service connection for a testicular disorder, other than testicular trauma, to include a benign testicular neoplasm. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 2002 to April 2006.
 
This appeal is before the Board of Veterans' Appeals (Board) on appeal from September 2011 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

Before reaching the merits of the claims of entitlement to service connection for testicular trauma, a depressive disorder, and a stomach disorder, the Board must first determine whether new and material evidence has been received to reopen the previously denied claims.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues whether new and material evidence has been received to reopen a claim for entitlement to service connection for a stomach disorder, to include irritable bowel syndrome and gastroesophageal reflux disease; and entitlement to service connection for arthralgia and a testicular disorder, to include a benign testicular neoplasm, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. In an August 2007 rating decision, VA denied entitlement to service connection for residuals of testicular trauma.  The Veteran did not perfect a timely appeal.

2. The evidence received since the August 2007 rating decision does not relate to unestablished facts or raise the reasonable possibility of substantiating the claim for entitlement to service connection for testicular trauma.

3. In a July 2008 rating decision, VA denied entitlement to service connection for a depressive disorder. The Veteran did not perfect a timely appeal. 

4. The evidence received since the July 2008 rating decision is cumulative or redundant, it does not cure a prior evidentiary defect, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a depressive disorder.

5. The preponderance of the most probative evidence of record is against finding that the appellant suffers from posttraumatic stress disorder due to active duty service.


CONCLUSIONS OF LAW

1. The August 2007 rating decision that denied entitlement to service connection for testicular trauma is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

2. New and material evidence has not been received to reopen the claim of entitlement to service connection for a testicular trauma. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3. The July 2008 rating decision denying entitlement to service connection for a depressive disorder is final. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a depressive disorder. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

5. Posttraumatic stress disorder  was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims that are addressed without remanding, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

New and Material Evidence

Generally, a claim which has been denied in an unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343, 1347 (2000). In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis. Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low. See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id. at 117.

The Veteran's claim of entitlement to service connection for testicular trauma was denied in a February 2007 rating decision.  Following the receipt of additional records, the claim was again denied in an August 2007 rating decision.  The claim was denied because there was no evidence of a testicular disorder that was related to service, and because a VA examination showed no specific residuals of a genitourinary disease.  The records showed status post circumcision in service with excellent results and a history of tunica albuginea cyst. While the Veteran submitted a notice of disagreement to this decision, he did not perfect a timely appeal.  The August 2007 rating decision is therefore final.  38 U.S.C.A. § 7105.

Since the August 2007 rating decision no evidence has been associated with the Veteran's claims file showing that residuals of testicular trauma are related to service. In a September 2011 rating decision, the RO declined to reopen the claim finding that no new and material evidence had been submitted. 

The Board finds that the information associated with the Veteran's claims file after the August 2007 rating decision is new in that it was not previously reviewed by the RO, but is not material as it does not shows that the Veteran suffered any testicular trauma in service or any residuals of testicular trauma are related to service.  Shade.  No material facts have changed. As such, the claim must be denied.

Because the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit of the doubt doctrine is inapplicable. Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Veteran's claim of entitlement to service connection for a depressive disorder was denied in a July 2008 rating decision.  The claim was denied because there was neither evidence of any psychiatric complaints during service nor evidence of a connection between a diagnosed depressive disorder and active service. The Veteran did not submit a Notice of Disagreement to this decision nor did he submit new and material evidence within a year of the decision. The July 2008 rating decision became final.  38 U.S.C.A. § 7105.

After carefully reviewing the record, the Board has determined that new and material evidence to reopen the claim for service connection for a depressive disorder has not been submitted.  As noted, service connection for a depressive disorder was previously denied because there was no evidence of a connection between the current depressive disorder and active service.  While a careful review of the previously available service medical records does show that the appellant did report feeling depressed at a December 2004 post deployment assessment, at no time was the appellant diagnosed with depression while on active duty, and at no time has any health care provider linked depression to service.  

Although the Veteran has submitted evidence showing continued treatment for psychiatric conditions, this fact had already been established. Therefore, such evidence is cumulative. 

The Veteran has not submitted any evidence showing that a depressive disorder is related to service. Because the evidence submitted since the last final decision is cumulative and/or does not relate to an unestablished fact necessary to substantiate the claim for service connection, he has not submitted new and material evidence on this matter. Thus, the Board concludes that new and material evidence has not been received to reopen the claim for service connection for a depressive disorder.  38 U.S.C.A. § 5108.

Stated differently, service connection for a depressive disorder was denied in the past because the record was devoid of evidence showing a nexus between a depressive disability and active service.  No material facts have changed.  As such, the claim to reopen must be denied.

Because the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit of the doubt doctrine is inapplicable.  Annoni.

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred. If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f).


Acquired Psychiatric Disorder

The Board has reviewed all service treatment records, all available VA medical records, as well as private diagnostic reports.  These records show that the Veteran has an unspecified insomnia disorder and that he does not have PTSD. 

The Veteran was afforded a VA psychiatric examination in July 2014 regarding his psychiatric complaints.  At that examination, the Veteran was diagnosed with insomnia, and the examiner opined that it was at least as likely as not that insomnia was related to his active military service.  The RO granted service connection for an insomnia disorder in an August 2014 rating decision. 

The service medical records do not contain any psychiatric complaints.  Further, the record does not include any medical opinion linking any acquired psychiatric disorder to service.  While the Veteran reports that he has experienced PTSD and psychiatric problems since his separation from active military service, without competent evidence linking a psychiatric disorder to service, the benefits sought on appeal cannot be granted.  In this regard, while the appellant is competent to report his psychiatric symptoms since active duty as a lay person untrained in the field of medicine he is not competent to state that any psychiatric disorder is due to his military service.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

The evidence further shows that the VA examiner, who specializes in the field of psychiatry, opined following an August 2013 medical examinations while the Veteran experienced stressors during his active service, he did not meet the diagnostic criteria for PTSD. There is no competent medical opinion evidence to the contrary.

In light of all of the foregoing, the Board concludes that the preponderance of the most competent evidence is against the claim.  The Board concludes that the probative value of the appellant's assertions is outweighed by the medical opinion provided by a VA psychiatrist.  As such, the claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The application to reopen the claim of entitlement to service for residuals of testicular trauma is denied. 

The application to reopen the claim of entitlement to service connection for a depressive disorder is denied.

Entitlement to service connection for PTSD is denied. 


REMAND

In determining that new and material evidence had been received to reopen a claim of entitlement to service connection for a stomach disorder, to include irritable bowel syndrome and gastroesophageal reflux disease, and denying service connection for arthralgia in an August 2013 rating decision, the RO considered a March 2012 VA Gulf War examination. This examination is referred to in the Veteran's Virtual VA records but is not included anywhere in the Veteran's claims file. Additionally, a July 2013 Gulf War examination is referred to in the Veteran's VBMS claims file but it is not included anywhere in the Veteran's claims file.  The Board cannot make a decision on these claims without these records. 

The Veteran seeks entitlement to service connection for a testicular disorder other than residuals of testicular trauma, to include a benign testicular neoplasm. The Veteran filed a claim in November 2006 for a testicular problem. In April and August 2007 rating decisions, the RO limited the issue under consideration to entitlement to service connection for a testicular trauma. The Veteran filed Notices of Disagreement to both of these decisions in April 2007 and April 2008.  "A claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision."  Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009).  The Veteran's claim was for a testicular problem and was not limited to testicular trauma.  However, the Veteran has yet to be furnished a statement of the case as required by law for the issue of entitlement to service connection for a testicular disorder other than residuals of testicular trauma.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Hence, further development is in order. 

Accordingly, the case is REMANDED for the following action:

1. Associate all relevant VA treatment records and the Veteran's March 2012 and July 2013 VA Gulf War medical examinations with the Veteran's claims file.   If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Thereafter, adjudicate the claims considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time should be allowed for a response.

3. The AOJ must issue the Veteran a statement of the case addressing the issue of entitlement to service connection for a testicular disorder other than residuals of testicular trauma.  Following the issuance of the statement of the case, the Veteran is to be advised that, in order to complete his appeal as to the issue of entitlement to service connection for a testicular disorder, a timely Substantive Appeal must be filed. If an only if the Veteran files the aforementioned timely Substantive Appeal, his case should be returned to the Board. The Board intimates no opinion as to the ultimate outcome in this case. The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


